DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments/Amendments
Applicant's amendments overcome the 102 rejections. Therefore, the 102 rejections have been withdrawn. However, upon further search and consideration, a new rejection has been made.
Applicant’s arguments concerning Maher are moot since Maher is not being relied upon in the current rejections.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Stott (Optimized ARROW-Based MMI Waveguides for High Fidelity Excitation Patterns for Optofluidic Multiplexing) in view of Kaduchak (US 20180284009 A1).
Regarding claim 1, Stott teaches a device (abstract and figures 1-2) comprising
a semiconductor substrate (silicon; page 2, column 1, paragraph 1); 
a channel (liquid core waveguide) that is adapted to receive a fluid therein, said channel being at least partially defined by at least a portion of said semiconductor substrate (figure 1; section II, paragraph 1); 
an input fluid reservoir (figure 1); 
an output fluid reservoir, wherein said channel is in fluid communication with said input fluid reservoir and said output fluid reservoir (figure 1); 
a first radiation source operatively coupled to said substrate, wherein said first radiation source is adapted to generate radiation in a direction toward said channel (section II, paragraph 1; figure 1); and 
at least one waveguide (excitation waveguides) positioned between said first radiation source and said channel, wherein said first radiation source is adapted to generate radiation in a direction that is substantially normal to a long axis of said channel, wherein said at least one waveguide is adapted to transmit radiation from said first radiation source toward said channel (liquid core waveguide); 
at least one photodiode (APD) positioned adjacent said channel (figure 1; section II).
 

    PNG
    media_image1.png
    430
    342
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    261
    345
    media_image2.png
    Greyscale

Stott doesn’t explicitly teach a second radiation source adapted to generate radiation in a direction that is substantially parallel to said long axis of said channel.
Like Stott (and like Applicant), Kaduchak is directed to optical measurements of fluidic samples and teaches a second radiation source adapted to generate radiation in a direction that is substantially parallel to said long axis of said channel (paragraph 149).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination by adding a second radiation source adapted to generate radiation in a direction that is substantially parallel to said long axis of said channel in order to determine more information about the sample by making measurements at multiple angles (also see additional prior art).
Regarding claim 3, Stott teaches at least one waveguide positioned between said first radiation source and said channel, wherein said first radiation source is adapted to generate radiation in a direction that is substantially normal to a long axis of said channel, wherein said at least one waveguide is adapted to transmit radiation from said first radiation source toward said channel (figure 1).  
Regarding claim 4, Stott teaches said at least one waveguide comprises a plurality of waveguides (excitation waveguides), each of which comprises a long axis, and wherein, when viewed from above, said long axis of each of said plurality of waveguides is oriented substantially normal to said long axis of said channel (liquid core waveguide) and wherein each of said plurality of waveguides is adapted to transmit radiation from said first radiation source toward said channel (figure 1).    
Regarding claim 10, Stott teaches said at least one photodiode comprises, when viewed from above, an axis that is oriented substantially parallel to a long axis of said channel (figure 1).  
Regarding claim 13, Stott teaches an ARROW (Anti-Resonant Reflecting Optical Waveguide) structure positioned in at least a portion of an axial length of said channel (since the channel is formed by ARROW structure), said ARROW structure comprising a lower portion and an upper portion positioned above said lower portion, wherein said lower portion and said upper portion are made of different materials (figure 2; section III).  
Claims 1 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Rahman (On demand delivery and analysis of single molecules on a programmable nanopore optofluidic device; cited by Applicant) in view of Meng (US 20180217122 A1) and Kaduchak.
Regarding claim 1, Rahman teaches a device, comprising: 
a semiconductor substrate (silicon on page 6, column 1); 
a channel that is adapted to receive a fluid therein, said channel being at least partially defined by at least a portion of said semiconductor substrate (flow channel in figure 1; hollow channel in 2nd paragraph of page 6); 
an input fluid reservoir (figure 1; page 2, column 1, paragraph 1); 
an output fluid reservoir, wherein said channel is in fluid communication with said input fluid reservoir and said output fluid reservoir (figure 1; page 2, column 1, paragraph 1); 
a first radiation source operatively coupled to said substrate, wherein said first radiation source is adapted to generate radiation in a direction toward said channel (figure 1; page 6, column 1, last paragraph; page 2, column 1, last paragraph to column 2, first paragraph); 
at least one waveguide (solid core waveguide) positioned between said first radiation source and said channel, wherein said first radiation source is adapted to generate radiation in a direction that is substantially normal to a long axis of said channel, wherein said at least one waveguide is adapted to transmit radiation from said first radiation source toward said channel (figure 1; page 6).  and 
at least one photodiode receiving signal from said channel (figure 1; page 6, column 2, paragraph 1). 

    PNG
    media_image3.png
    607
    1370
    media_image3.png
    Greyscale

Rahman doesn’t explicitly teach the photodiode is adjacent to the channel.; a second radiation source adapted to generate radiation in a direction that is substantially parallel to said long axis of said channel
Like Rahman (and like Applicant), Meng is directed to a fluidic optical sensor (abstract). Meng teaches the photodiode is adjacent to the channel (paragraphs 29 and 89; figure 16A). 

    PNG
    media_image4.png
    265
    359
    media_image4.png
    Greyscale

It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rahman such that the photodiode is adjacent to the channel in order to have a compact device.  
Like Rahman (and like Applicant), Kaduchak is directed to optical measurements of fluidic samples and teaches a second radiation source adapted to generate radiation in a direction that is substantially parallel to said long axis of said channel (paragraph 149).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination by adding a second radiation source adapted to generate radiation in a direction that is substantially parallel to said long axis of said channel in order to determine more information about the sample by making measurements at multiple angles (also see additional prior art).
Regarding claim 13, Rahman teaches an ARROW (Anti-Resonant Reflecting Optical Waveguide) structure positioned in at least a portion of an axial length of said channel, said ARROW structure comprising a lower portion and an upper portion positioned above said lower portion, wherein said lower portion and said upper portion are made of different materials (page 6, column 1, paragraph 2). 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Rahman, Meng, and Kaduchak as applied to claim 1 above, and further in view of McGuinness (US 20180015457 A1).
Regarding claim 2, Rahman teaches at least one fluid flow path being at least partially defined by at least a portion of said semiconductor substrate (figure 1 and page 6).  
Rahman doesn’t explicitly teach at least one flow baffle positioned within said channel, said at least one flow baffle partially defining at least one fluid flow path that is in fluid communication with said channel.
Like Rahman (and like Applicant), McGuinness is directed to a microfluidic sensor on a semiconductor substrate (abstract; paragraphs 1, 10, 19, and 27). McGuinness teaches at least one flow baffle (230) positioned within said channel, said at least one flow baffle partially defining at least one fluid flow path that is in fluid communication with said channel (figure 2B and paragraphs 25 and 34). Additionally, McGuinness teaches that baffles provide the benefit of controlling the flow of the sample (paragraph 34).

    PNG
    media_image5.png
    658
    491
    media_image5.png
    Greyscale

It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that it comprises at least one flow baffle positioned within said channel, said at least one flow baffle partially defining at least one fluid flow path that is in fluid communication with said channel, said at least one fluid flow path being at least partially defined by at least a portion of said semiconductor substrate in order to provide greater control over the flow of the sample.
Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Rahman, Meng, and Kaduchak as applied to claim 1 above, and further in view of Sharpe (US 20140273059 A1).
Regarding claim 4, Rahman teaches said at least one waveguide, each of which comprises a long axis, and wherein, when viewed from above, said long axis of each of said waveguide is oriented substantially normal to said long axis of said channel and wherein each of said waveguide is adapted to transmit radiation from said first radiation source toward said channel (figure 1 and page 6).  
Rahman doesn’t explicitly teach the waveguide comprises a plurality of waveguides.
Like Rahman (and like Applicant), Sharpe is directed to a fluidic optical sensor on a substrate (abstract). Sharpe teaches that having a waveguide comprise a plurality of waveguides provides the benefit of providing multiple optical beams to the channel (paragraph 50).

    PNG
    media_image6.png
    484
    543
    media_image6.png
    Greyscale

It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that the waveguide comprises a plurality of waveguides in order to provide multiple optical beams to the channel to measure multiple positions (and/or measurement types) simultaneously.
Regarding claim 9, Rahman doesn’t explicitly teach said first radiation source is positioned adjacent a first side of said channel and said at least one photodiode is positioned adjacent a second side of said channel that is opposite to said first side of said channel.  
Like Rahman (and like Applicant), Sharpe is directed to a fluidic optical sensor on a substrate (abstract). Sharpe teaches first radiation source is positioned adjacent a first side of said channel and at least one photodetector is positioned adjacent a second side of said channel that is opposite to said first side of said channel (figure 1 and paragraph 76). Additionally, Sharpe teaches this provides the benefit of allowing one to analyze the sample through fluorescence, scattering, or other forms of emission (paragraph 76).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that said first radiation source is positioned adjacent a first side of said channel and said at least one photodiode is positioned adjacent a second side of said channel that is opposite to said first side of said channel in order to analyze the sample by detecting fluorescence and forward scattering without needing to change the detector and source positions between measurements.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Rahman, Meng, and Kaduchak as applied to claim 1 above, and further in view of Maher (US 20030038248 A1).
 Regarding claim 5, Rahman doesn’t explicitly teach said first radiation source is adapted to generate radiation in a direction that is substantially parallel to a long axis of said channel.  
Like Rahman (and like Applicant), Maher is directed to is directed to a fluidic optical sensor on a substrate that uses fluorescence (abstract; paragraph 8; and figure 1). Maher teaches a radiation source is adapted to generate radiation in a direction that is substantially parallel to a long axis of said channel (figure 1; paragraph 67). Additionally, Maher teaches this provides the benefit of avoiding illuminating the side walls of the channel (paragraph 67).

    PNG
    media_image7.png
    566
    617
    media_image7.png
    Greyscale

It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination by adding an additional radiation source that is adapted to generate radiation in a direction that is substantially parallel to a long axis of said channel in order to be able to make additional measurements that minimize noise by avoiding illuminating the side walls of the channel (so light emanating from the walls is less likely to obfuscate the measurement signal). (In this combination, the source that is parallel to the long axis is considered to be the “first” source.)
Regarding claim 6, Rahman teaches said first radiation source is adapted to generate radiation in a direction that is substantially normal to a long axis of said channel (figure 1 and page 6).
Rahman doesn’t explicitly teach a second radiation source, wherein said second radiation source is adapted to generate radiation in a direction that is substantially parallel to said long axis of said channel.  
Like Rahman (and like Applicant), Maher is directed to is directed to a fluidic optical sensor on a substrate that uses fluorescence (abstract; paragraph 8; and figure 1). Maher teaches a radiation source is adapted to generate radiation in a direction that is substantially parallel to a long axis of said channel (figure 1; paragraph 67). Additionally, Maher teaches this provides the benefit of avoiding illuminating the side walls of the channel (paragraph 67).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination by adding a second radiation, wherein said second radiation source is adapted to generate radiation in a direction that is substantially parallel to said long axis of said channel in order to be able to make additional measurements that minimize noise by avoiding illuminating the side walls of the channel (so light emanating from the walls is less likely to obfuscate the measurement signal).
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Rahman, Meng, and Kaduchak as applied to claim 1 above, and further in view of Delville (US 20120188531 A1).
Regarding claims 7-8, Rahman doesn’t explicitly teach said at least one photodiode comprises, when viewed from above, a long axis that is oriented substantially normal to a long axis of said channel (claim 7); said at least one photodiode comprises a plurality of photodiodes, each of which comprises a long axis, wherein, when viewed from above, said long axis of each of said plurality of photodiodes is oriented substantially normal to said long axis of said channel (claim 8).  
Like Rahman (and like Applicant), Delville is directed to a fluidic optical sensor on a substrate (abstract and paragraph 2). Delville teaches at least one photodiode (12, 121, 122; paragraph 99) comprises, when viewed from above, a long axis that is oriented substantially normal to a long axis of said channel; said at least one photodiode comprises a plurality of photodiodes (12, 121, 122; paragraph 99), each of which comprises a long axis, wherein, when viewed from above, said long axis of each of said plurality of photodiodes is oriented substantially normal to said long axis of said channel (12, 121, 122; paragraph 99). Additionally, Delville teaches this provides the benefit of providing additional information about time-varying qualities of the sample (paragraphs 100 and figures 2a-b).

    PNG
    media_image8.png
    383
    532
    media_image8.png
    Greyscale

It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination by adding an additional photodiode which comprises, when viewed from above, a long axis that is oriented substantially normal to a long axis of said channel; and said at least one photodiode comprises a plurality of photodiodes, each of which comprises a long axis, wherein, when viewed from above, said long axis of each of said plurality of photodiodes is oriented substantially normal to said long axis of said channel. A person would be motivated to make this modification in order to provide additional information about time-varying qualities of the sample.
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Stott and Kaduchak as applied to claim 10 above, and further in view of Vercruysse (US 20200018684 A1) and Cheiky-Zelina (US 5504573 A).
Regarding claims 11-12, Stott doesn’t explicitly teach said at least one photodiode comprises a plurality of photodiodes, each of which comprises a long axis, wherein, when viewed from above, said long axis of each of said plurality of photodiodes is oriented substantially parallel to said long axis of said channel (claim 11); at least one of said plurality of photodiodes is positioned on a first side of said channel and another of said plurality of photodiodes is positioned on a second side of said channel that is opposite to said first side of said channel (claim 12).  
Like Stott (and like Applicant), Vercruysse is directed to a fluidic optical sensor using fluorescence (abstract and paragraph 1) and teaches said at least one photodiode (avalanche photodiode in paragraph 81) comprises a plurality of photodiodes (401 430, 431), each of which comprises a long axis (horizontal in page), wherein, when viewed from above, said long axis of each of said plurality of photodiodes is oriented substantially parallel to said long axis of said channel (horizontal in page; the channel corresponds to the region between 104 and 108, as described in paragraphs 91-92; the channel is also labelled as 104 in figure 1 and is described in paragraphs 76, for example); at least one (401) of said plurality of photodiodes is positioned on a first side of said channel and another (430, 431) of said plurality of photodiodes is positioned on a second side of said channel that is opposite to said first side of said channel (figure 4).  Additionally, Vercruysse teaches that providing this plurality of detectors on both sides of the channel provides the benefit of measuring fluorescence at multiple angles of scattering (figure 4 and paragraph 91).


    PNG
    media_image9.png
    416
    523
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    312
    498
    media_image10.png
    Greyscale

It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination by adding additional photodiodes (as taught by Vercruysse) in order to measure fluorescence at multiple angles of scattering and therefore provide addition information about the sample.
For the reasons given above, the examiner considers these claims to be rendered obvious by the above combination of Stott and Vercruysse. Alternatively, if one were to consider Vercruysse as not explicitly teaching the horizontal axis being the long axis of the photodiodes, Cheiky-Zelina is also concerned with the problem of optically detecting light from a channel with a long axis (column 4, lines 1-30 and figures 1-2) and teaches increasing the length of the photodiode in the direction of the long axis (column 5, lines 490-50). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the photodiodes of the above combination have a long axis in the same direction as the long axis of the channel in order to detect more light emanating from the channel and thereby increase the measurement signal.  
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Rahman, Meng, and Kaduchak as applied to claim 1 above, and further in view of Packirisamy (US 20110262307 A1) and Schmidt (US 20060098927 A1).
Regarding claim 14, Rahman teaches said semiconductor substrate is a semiconductor-on-insulator (SOI) substrate that comprises a base semiconductor layer (Si), a buried insulation layer (SiO2) positioned on said base semiconductor layer and an active semiconductor layer (layer containing cypress semiconductor on page 6, column 1) positioned on said buried insulation layer, and wherein the device further comprises: 
a trench in said semiconductor substrate that partially defines said channel, said trench having an axial length and a bottom surface (page 6, column 1, paragraphs 2-3); and an ARROW (Anti-Resonant Reflecting Optical Waveguide) structure, said ARROW structure comprising a lower portion and an upper portion positioned above said lower portion, 
Rahman doesn’t explicitly teach said trench is defined by said buried insulation layer; wherein said lower portion of said ARROW structure is positioned in at least a portion of said axial length of said trench and on and in physical contact with said bottom surface of said trench.
Like Rahman (and like Applicant), Packirisamy is directed to a fluidic optical sensor on a substrate (abstract and figures). Packirisamy teaches a semiconductor substrate is a semiconductor-on-insulator substrate that comprises a base semiconductor layer, a buried insulation layer positioned on said base semiconductor layer and an active semiconductor layer positioned on said buried insulation layer (figure 12; paragraphs 147 and 150), and wherein the device further comprises: Page 26 of 31GF2020127-US-NP2162.297300 a trench in said semiconductor substrate that partially defines said channel, said trench having an axial length and a bottom surface defined by said buried insulation layer (figure 12; paragraphs 147 and 150). Additionally, Packirsamy teaches this provides the benefit of facilitating the formation of optical elements in the active semiconductor layer (paragraph 147).
 
    PNG
    media_image11.png
    409
    751
    media_image11.png
    Greyscale

It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the semiconductor substrate of the above combination comprise the active semiconductor layer and trench (as described above) in order to facilitate the formation of desired optical elements in the active semiconductor layer.
The above combination doesn’t explicitly teach wherein said lower portion of said ARROW structure is positioned in at least a portion of said axial length of said trench and on and in physical contact with said bottom surface of said trench.
Like Rahman (and like Applicant), Schmidt is directed to a fluidic optical sensor on a substrate (abstract and figures). Schmidt teaches forming the channels as ARROW structures (paragraph 133). Additionally, Schmidt teaches this provides the benefit of compactness, and great control over the light beams interaction with the sample, and versatility with respect to the fabrication according with desired design parameters using a well-understood technology (paragraphs 76, 88, 93, 117-118, 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the channels of the above combination be ARROW structures in order to have a compact device that facilitates great control over the light beams interaction with the sample, and versatility with respect to the fabrication according with desired design parameters using a well-understood technology. In this combination, since the channels are ARROW structures, lower portion of said ARROW structure is positioned in at least a portion of said axial length of said trench and on and in physical contact with said bottom surface of said trench (e.g. see figure 12 above; and see additional prior art for examples of ARROW structures in trenches)
Claims 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rahman in view of Sharpe, McGuinness, and Kaduchak.
Regarding claim 15, Rahman teaches a device (also see citations with respect to claim 1 and others above), comprising: 
a semiconductor substrate (silicon on page 6, column 1);  
a channel that is adapted to receive a fluid therein, said channel being at least partially defined by at least a portion of said semiconductor substrate, said channel having a long axis and first and second opposing sides (flow channel in figure 1; hollow channel in 2nd paragraph of page 6); 
an input fluid reservoir (figure 1; page 2, column 1, paragraph 1);  
an output fluid reservoir, wherein said channel is in fluid communication with said input fluid reservoir and said output fluid reservoir (figure 1; page 2, column 1, paragraph 1);  
a first radiation source operatively coupled to said substrate, wherein said first radiation source is adapted to generate radiation in a direction that is substantially normal to said long axis of said channel (figure 1; page 6, column 1, last paragraph; page 2, column 1, last paragraph to column 2, first paragraph);  
at least one waveguide (solid core waveguide) positioned between said first radiation source and said first side of said channel, wherein said at least one waveguide is adapted to transmit radiation from said first radiation source toward said channel (figure 1; page 6);
at least one first photodiode positioned  (figure 1; page 6, column 2, paragraph 1).  
Rahman doesn’t explicitly teach the photodiode is adjacent said second side of said channel and opposite to said at least one waveguide; at least one flow baffle positioned within said channel, said at least one flow baffle partially defining at least one fluid flow path that is in fluid communication with said channel, said at least one fluid flow path having an axial length wherein at least a portion of said axial length of said at least one fluid flow path is positioned between said at least one waveguide and said at least one first photodiode; a second radiation source adapted to generate radiation in a direction that is substantially parallel to said long axis of said channel; a second detector adjacent to the channel.  
Like Rahman (and like Applicant), Sharpe is directed to a fluidic optical sensor on a substrate (abstract). Sharpe teaches placing the detector adjacent to the channel and on the opposite side as the light source (figure 1 and paragraph 76). Additionally, Sharpe teaches this provides the benefit of allowing one to analyze the sample through fluorescence, scattering, or other forms of emission (paragraph 76).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that said first radiation source is positioned adjacent a first side of said channel and said at least one photodiode is positioned adjacent a second side of said channel that is opposite to said first side of said channel in order to analyze the sample by detecting fluorescence and forward scattering without needing to change the detector and source positions between measurements.
The above combination doesn’t explicitly teach at least one flow baffle positioned within said channel, said at least one flow baffle partially defining at least one fluid flow path that is in fluid communication with said channel, said at least one fluid flow path having an axial length wherein at least a portion of said axial length of said at least one fluid flow path is positioned between said at least one waveguide and said at least one first photodiode.; a second radiation source adapted to generate radiation in a direction that is substantially parallel to said long axis of said channel; a second detector adjacent to the channel.  
Like Rahman (and like Applicant), McGuinness is directed to a microfluidic sensor on a semiconductor substrate (abstract; paragraphs 1, 10, 19, and 27). McGuinness teaches at least one flow baffle (230) positioned within said channel, said at least one flow baffle partially defining at least one fluid flow path that is in fluid communication with said channel (figure 2B and paragraphs 25 and 34). Additionally, McGuinness teaches that baffles provide the benefit of controlling the flow of the sample (paragraph 34).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that it comprises at least one flow baffle positioned within said channel, said at least one flow baffle partially defining at least one fluid flow path that is in fluid communication with said channel, said at least one fluid flow path being at least partially defined by at least a portion of said semiconductor substrate in order to provide greater control over the flow of the sample.
The above combination doesn’t explicitly teach a second radiation source adapted to generate radiation in a direction that is substantially parallel to said long axis of said channel; a second detector adjacent to the channel.  
Like Rahman (and like Applicant), Kaduchak is directed to optical measurements of fluidic samples and teaches a second radiation source adapted to generate radiation in a direction that is substantially parallel to said long axis of said channel (paragraph 149) and a second detector adjacent to the channel (figures 6-9).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination by adding second detector and a second radiation source adapted to generate radiation in a direction that is substantially parallel to said long axis of said channel in order to determine more information about the sample by making measurements at multiple angles and positions (also see additional prior art).
Regarding claim 18, Rahman teaches an ARROW (Anti-Resonant Reflecting Optical Waveguide) structure positioned in at least a portion of an axial length of said channel, said ARROW structure comprising a lower portion and an upper portion positioned above said lower portion, wherein said lower portion and said upper portion are made of different materials (page 6, column 1, paragraph 2).
Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Stott in view of Vercruysse, McGuinness, and Kaduchak.
Regarding claim 15, Stott teaches a device (also see citations with respect to claim 1 and others above), comprising: 
a semiconductor substrate (silicon; page 2, column 1, paragraph 1); 
a channel (liquid core waveguide) that is adapted to receive a fluid therein, said channel being at least partially defined by at least a portion of said semiconductor substrate (figure 1; section II, paragraph 1), said channel having a long axis and first and second opposing sides (figures); 
an input fluid reservoir (figure 1); 
an output fluid reservoir, wherein said channel is in fluid communication with said input fluid reservoir and said output fluid reservoir (figure 1); 
a first radiation source operatively coupled to said substrate, wherein said first radiation source is adapted to generate radiation in a direction that is substantially normal to said long axis of said channel (section II, paragraph 1; figure 1);  
at least one waveguide (excitation waveguides) positioned between said first radiation source and said first side of said channel, wherein said at least one waveguide is adapted to transmit radiation from said first radiation source toward said channel (figure 1);
at least one photodiode (APD) positioned adjacent said channel (figure 1; section II).
Stott doesn’t explicitly teach the photodiode is adjacent said second side of said channel and opposite to said at least one waveguide; at least one flow baffle positioned within said channel, said at least one flow baffle partially defining at least one fluid flow path that is in fluid communication with said channel, said at least one fluid flow path having an axial length wherein at least a portion of said axial length of said at least one fluid flow path is positioned between said at least one waveguide and said at least one first photodiode; a second radiation source adapted to generate radiation in a direction that is substantially parallel to said long axis of said channel; a second detector adjacent to the channel.    
Like Stott (and like Applicant), Vercruysse is directed to a fluidic optical sensor using fluorescence (abstract and paragraph 1) and teaches said at least one photodiode (avalanche photodiode in paragraph 81) comprises a plurality of photodiodes (401 430, 431), each of which comprises a long axis (horizontal in page), wherein, when viewed from above, said long axis of each of said plurality of photodiodes is oriented substantially parallel to said long axis of said channel (horizontal in page; the channel corresponds to the region between 104 and 108, as described in paragraphs 91-92; the channel is also labelled as 104 in figure 1 and is described in paragraphs 76, for example); at least one (401) of said plurality of photodiodes is positioned on a first side of said channel and another (430, 431) of said plurality of photodiodes is positioned on a second side of said channel that is opposite to said first side of said channel (figure 4).  Additionally, Vercruysse teaches that providing this plurality of detectors on both sides of the channel provides the benefit of measuring fluorescence at multiple angles of scattering (figure 4 and paragraph 91).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination by adding additional photodiodes (as taught by Vercruysse) in order to measure fluorescence at multiple angles of scattering and therefore provide addition information about the sample.
The above combination doesn’t explicitly teach at least one flow baffle positioned within said channel, said at least one flow baffle partially defining at least one fluid flow path that is in fluid communication with said channel, said at least one fluid flow path having an axial length wherein at least a portion of said axial length of said at least one fluid flow path is positioned between said at least one waveguide and said at least one first photodiode; a second radiation source adapted to generate radiation in a direction that is substantially parallel to said long axis of said channel; a second detector adjacent to the channel.  
Like Stott (and like Applicant), McGuinness is directed to a microfluidic sensor on a semiconductor substrate (abstract; paragraphs 1, 10, 19, and 27). McGuinness teaches at least one flow baffle (230) positioned within said channel, said at least one flow baffle partially defining at least one fluid flow path that is in fluid communication with said channel (figure 2B and paragraphs 25 and 34). Additionally, McGuinness teaches that baffles provide the benefit of controlling the flow of the sample (paragraph 34).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that it comprises at least one flow baffle positioned within said channel, said at least one flow baffle partially defining at least one fluid flow path that is in fluid communication with said channel, said at least one fluid flow path being at least partially defined by at least a portion of said semiconductor substrate in order to provide greater control over the flow of the sample.
The above combination doesn’t explicitly teach a second radiation source adapted to generate radiation in a direction that is substantially parallel to said long axis of said channel; a second detector adjacent to the channel.  
Like Rahman (and like Applicant), Kaduchak is directed to optical measurements of fluidic samples and teaches a second radiation source adapted to generate radiation in a direction that is substantially parallel to said long axis of said channel (paragraph 149) and a second detector adjacent to the channel (figures 6-9).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination by adding second detector and a second radiation source adapted to generate radiation in a direction that is substantially parallel to said long axis of said channel in order to determine more information about the sample by making measurements at multiple angles and positions (also see additional prior art).
Regarding claim 17, in the above combination said at least one waveguide comprises a plurality of waveguides (excitation waveguides, Stott) that constitute a waveguide array positioned between said first radiation source and said first side of said channel, each of said plurality of waveguides comprising a long axis, wherein, when viewed from above, said long axis of each of said plurality of waveguides is oriented substantially normal to said long axis of said channel (Stott, figure 1) and wherein each of said plurality of waveguides is adapted to transmit radiation from said first radiation source toward said channel (Stott, figure 1); said at least one first photodiode comprises a plurality of first photodiodes that constitute a first photodetector array, each of said plurality of first photodiodes comprising a long axis, wherein, when viewed from above, said long axis of each of said plurality of first photodiodes is oriented substantially normal to said long axis of said channel (Vercruysse, figure 4), and said at least one flow baffle comprises a plurality of flow baffles that at least partially define a plurality of fluid flow paths that are in fluid communication with said channel, each of said plurality of fluid flow paths having an axial length (McGuinness, figure 4), wherein at least a portion of said axial length of each of said plurality of fluid flow paths is positioned between said waveguide array and said first photodetector array (since the channel is between the light source and a detector).  
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Stott in view of Kaduchak.
Regarding claim 19, Stott teaches a device (also see citations with respect to claim 1 and others above), comprising: 
a semiconductor substrate (silicon; page 2, column 1, paragraph 1); 
a channel (liquid core waveguide) that is adapted to receive a fluid therein, said channel being at least partially defined by at least a portion of said semiconductor substrate (figure 1; section II, paragraph 1), said channel having a long axis and first and second opposing sides (figures); 
an input fluid reservoir (figure 1); 
an output fluid reservoir, wherein said channel is in fluid communication with said input fluid reservoir and said output fluid reservoir (figure 1);
a second radiation source operatively coupled to said substrate, wherein said first radiation source is adapted to generate radiation in a direction that is substantially normal to said long axis of said channel (section II, paragraph 1; figure 1); and 
 and
at least one photodiode (APD) positioned adjacent said channel (figure 1; section II).
Stott doesn’t explicitly teach a first radiation source operatively coupled to said substrate, wherein said first radiation source is adapted to generate radiation in a direction that is substantially parallel to said long axis of said channel. 
Like Stott (and like Applicant), Kaduchak is directed to optical measurements of fluidic samples and teaches a second radiation source adapted to generate radiation in a direction that is substantially parallel to said long axis of said channel (paragraph 149).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination by adding a second radiation source adapted to generate radiation in a direction that is substantially parallel to said long axis of said channel in order to determine more information about the sample by making measurements at multiple angles (also see additional prior art).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Stott and Kaduchak as applied to claim 19 above, and further in view of Vercruysse.
Regarding claim 20, Stott teaches the device further comprises a second radiation source operatively coupled to said substrate, wherein said second radiation source is adapted to generate radiation in a direction that is substantially normal to said long axis of said channel (section II, paragraph 1; figure 1).
Stott doesn’t explicitly teach said at least one first photodiode comprises a plurality of first photodiodes, wherein one of said plurality of first photodiodes is positioned adjacent said first side of said channel and another of said plurality of first photodiodes is positioned adjacent said second side of said channel.
Like Stott (and like Applicant), Vercruysse is directed to a fluidic optical sensor using fluorescence (abstract and paragraph 1) and teaches said at least one photodiode (avalanche photodiode in paragraph 81) comprises a plurality of photodiodes (401 430, 431), each of which comprises a long axis (horizontal in page), wherein, when viewed from above, said long axis of each of said plurality of photodiodes is oriented substantially parallel to said long axis of said channel (horizontal in page; the channel corresponds to the region between 104 and 108, as described in paragraphs 91-92; the channel is also labelled as 104 in figure 1 and is described in paragraphs 76, for example); at least one (401) of said plurality of photodiodes is positioned on a first side of said channel and another (430, 431) of said plurality of photodiodes is positioned on a second side of said channel that is opposite to said first side of said channel (figure 4).  Additionally, Vercruysse teaches that providing this plurality of detectors on both sides of the channel provides the benefit of measuring fluorescence at multiple angles of scattering (figure 4 and paragraph 91).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination by adding additional photodiodes (as taught by Vercruysse) in order to measure fluorescence at multiple angles of scattering and therefore provide addition information about the sample.
Additional Prior Art
Hawkins (Optofluidic waveguides: II. Fabrication and structures) teaches ARROW structures in trenches
Schmidt (US 20130244227 A1) reads, “[0015] The scanning electron image in the bottom center of FIG. 1 shows a cross section of such a waveguide with hollow-core dimensions of 5.times.12 .mu.m. In addition, solid-core ARROW waveguides (see SEM in bottom right of FIG. 1a) are connected to different points of the liquid core. This creates separate access paths for liquids and light into the main channel, and can also be used to define optical excitation areas with sub-picoliter volumes to achieve single molecule sensitivity. FIG. 1a depicts a typical experimental layout in which excitation light (green; arrow pointing into the optofluidic platform) enters the liquid core through an orthogonally intersecting solid-core ARROW. Generated light (red; arrow pointing out from the optofluidic platform) is collected perpendicularly in the chip plane and guided to the chip edges for detection. Fluidic reservoirs at the channel ends allow for easy channel filling and insertion of electrodes to induce electrokinetic particle movement. The photograph in the bottom left of FIG. 1a illustrates the compact size of a completed optofluidic chip. [0016] The fabrication process shown in FIG. 1b includes (i) deposition of dielectric layers (e.g. SiO2 and SiN) of the correct thickness on a silicon substrate; (ii) patterning of a sacrificial material (e.g. SU-8) into the desired hollow-core shape; (iii) covering the sacrificial layer with additional ARROW guiding layers; and (iv) removal of the sacrificial core with chemical etching after exposing its ends by plasma etching. It can be used flexibly to define a variety of optical and fluidic layouts with microscale precision.”


    PNG
    media_image12.png
    744
    543
    media_image12.png
    Greyscale


US 20110262307 A1 reads 
[0147] In another example, the silicon bottom chip is replaced with SOI (silicon on insulator) material. In a particular example implementation, an SOI wafer includes a handle silicon layer and an active silicon layer, with a buffer oxide (BOX) layer sandwiched between them. The top surface of the bottom silicon layer, that is the surface that comes into contact with the bottom surface of the top polymer layer, is the active silicon layer. The active silicon layer thickness can be from sub micron to hundreds of microns thick. The handle layer is on the bottom surface of the bottom silicon layer. Partial or complete microfluidic channels and/or reaction chamber can be etched in the active silicon layer using anisotropic micromachining methods like TMAH etching, DRIE (deep reactive ion etching), plasma etching, RIE (reactive ion etching), chemical etching or isotropic micromachining methods such as XeF.sub.2 gas phase micromachining. In addition, in some implementations, such as for example implementations similar to FIGS. 4A and 4B, one or more optical elements, such as the waveguide, the micro-spectrometer, and/or optical coupling elements, can also be fabricated in the active silicon layer using the silicon fabrication methods.
[0150] In FIG. 12 the polymer and silicon based microfluidic device 1250 includes a top layer that is a polymer layer 1260. A silicon based bottom layer 1270 bonded to the polymer top layer 1260 includes a handle silicon (Si) layer 1278 and an active silicon (Si) layer 1274, with a buffer oxide (BOX) layer 1276 sandwiched between the active and handle Si layers 1274, 1278.
(US 8994946 B2; cited by Applicant) is directed to a fluidic sensor (abstract and figures 3-4). teaches plurality of waveguides from source (column 11, lines 30-45)

    PNG
    media_image13.png
    498
    780
    media_image13.png
    Greyscale


US 7248771 B2; cited by Applicant teaches

    PNG
    media_image14.png
    209
    619
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    516
    745
    media_image15.png
    Greyscale

US 20120152006 A1 discloses light source 4, 5 (4 is used to heat the sample)

    PNG
    media_image16.png
    790
    488
    media_image16.png
    Greyscale


is directed to a fluidic sensor on a substrate using  fluorescence. teaches pixels (120) and photodiodes [310(1) and 310(2)]

    PNG
    media_image17.png
    474
    664
    media_image17.png
    Greyscale

    PNG
    media_image18.png
    682
    548
    media_image18.png
    Greyscale

US 20050189225 A1 discloses multiple photodiodes (72, 73)

    PNG
    media_image19.png
    422
    506
    media_image19.png
    Greyscale

JP 2000065733 A reads, “Further, the light receiving member 21 is formed of, for example, a CCD or a photodiode array having a length capable of receiving light having the above-mentioned angular width, and detects the intensity of light reflected from the boundary surface at each angle.”
US 6677602 B1 reads, “Another design spins the edge of the wafer between a light source and a long photodiode. The signal from the photodiode is digitized and analyzed by algorithms to determine the position of the wafer in X, Y and theta. A variation of this technique uses a photodiode array in place of the long photodiode.”
Todd (US 9753026 B1) is directed to a fluidic optical sensor using fluorescence (figure 4) and teaches a plurality of photodiodes adjacent to the channel (figure 4 and column 5, lines 5-10)

    PNG
    media_image20.png
    638
    800
    media_image20.png
    Greyscale

RAJAGOPALUS 20110236264 A1 0026] In yet another embodiment shown in FIG. 2, the detector layer (200) can comprise a plurality of detectors mounted on the glass baseplate layer (202), on a side opposite from the flow layer (204). By way of example and not of limitation, the detectors can be optical detectors such as complementary metal-oxide-semiconductor (CMOS), charge coupled device (CCD) arrays, and avalanche photodiode (APD). In particular, the detectors can be positioned in the detector layer (200) of the second section (122) as part of the active filtering system to detect fluorescent markers on the emulsion particles. The detectors can be connected to a computer to analyze the detected fluorescent markers. The computer can be further connected together with the pressure system for the pinch valves and the peristaltic pump (115) such that the valves open and close according to the fluorescent marker analysis performed by the computer.
    PNG
    media_image21.png
    436
    758
    media_image21.png
    Greyscale

Reccius (Conformation, length, and speed measurements; cited by Applicant) teaches 

    PNG
    media_image22.png
    540
    375
    media_image22.png
    Greyscale

Schmidt (Integrated ARROW waveguides for gas/liquid sensing; cited by Applicant) teaches

    PNG
    media_image23.png
    356
    710
    media_image23.png
    Greyscale


    PNG
    media_image24.png
    265
    620
    media_image24.png
    Greyscale



WO 2018025088 A2 reads, “[00186] FIG. 2 shows a potential configuration of laser source 102 to interrogate a sample stream, in either a flow cytometer 100 configuration as shown in FIG. 1, or in another configuration where cells are presented in a fluid channel such as in a microfluidic chip system. In this embodiment, a visible laser 202 may be used to detect the arrival of a cell in the stream by its scattering signature. The scattering signal may encode other information about the cell including size, features that may help indicate the cell type, or orientation. [00187] The visible scattering signal may then be used to trigger QCL 204 operation where one or more pulsed QCLs are used. The advantage of pulsed QCLs running at a low duty cycle is that they may produce significantly higher power for the short period in which the cell is in the measurement location, allowing for a higher signal-to-noise ratio in the measurement.” (paragraphs 186-187)

    PNG
    media_image25.png
    292
    568
    media_image25.png
    Greyscale

US 20170350806 A1 discloses


    PNG
    media_image26.png
    653
    504
    media_image26.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS L PHILLIPS whose telephone number is (571)270-7021. The examiner can normally be reached M-F, 1-7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUFUS L PHILLIPS/               Examiner, Art Unit 2877